DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid, et al. (DE102005024723B4).
Schmid discloses a vehicle safety system comprising an actuatable restraint for helping to protect a vehicle occupant (see paragraph [0027]); and a controller 2 for controlling actuation of the actuatable restraint in response to a vehicle rollover event; wherein the controller is configured to execute a discrimination algorithm 12 comprising at least one classification metric that utilizes at least one of vehicle pitch rate and vehicle roll acceleration 3, 4 to discriminate at least one of a ramp rollover event and a soil rollover event from an embankment rollover event, wherein the discrimination algorithm determines a classification of the vehicle rollover event, and wherein the classification is one of a ramp rollover event, a soil rollover event, and an embankment rollover event (see paragraph [0053]); and wherein the controller is further configured to select a deployment threshold for deploying the actuatable restraint, the deployment threshold corresponding to the classification of the vehicle rollover event (see paragraphs [0046-0047]). The system recited in claim 1, further comprises an accelerometer for sensing vehicle lateral acceleration 3 and providing a signal indicative of sensed vehicle lateral acceleration; an accelerometer 4 for sensing vehicle vertical acceleration and providing a signal indicative of sensed vehicle vertical acceleration; and a roll rate sensor 5 for sensing vehicle roll rate values and providing a signal indicative of sensed vehicle roll rate values; wherein the controller 2 is configured to execute vehicle metric calculations to determine vehicle lateral acceleration moving average from the signal indicative of sensed vehicle lateral acceleration; determine vehicle vertical acceleration moving average from the signal indicative of sensed vehicle vertical acceleration; determine vehicle roll acceleration from the signal indicative of sensed vehicle roll rate values; and determine vehicle roll angle from the signal indicative of sensed vehicle roll rate values (see paragraphs [0045-0047]). The actuatable restraints comprise at least one of seatbelt anchor pretensioners, seatbelt retractor pretensioners, curtain airbags, thorax airbags, side airbags, emergency notifications, door unlock commands, and high-voltage powertrain cutoff commands (see paragraph [0027]).
Allowable Subject Matter
Claims 2-12, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616